 

Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

This stock purchase agreement (this “Agreement”) is made as of August 19, 2019,
by and among Selecta Biosciences, Inc., a Delaware corporation (the “Company”),
and the individuals identified on the signature pages hereto (each an “Investor”
and collectively, the “Investors”).

 

Recitals

 

A.                The Company and the Investors are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and/or Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act; and

 

B.                 The Investors wish to purchase from the Company, and the
Company wishes to issue and sell to the Investors, upon the terms and subject to
the conditions stated in this Agreement, shares of the Company’s Common Stock,
par value $0.0001 per share (the “Common Stock”).

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                  Subscription and Closing.

 

(a)               On the Closing Date (as defined below), upon the terms and
subject to the conditions set forth herein, the Company will issue and sell to
each of the Investors, and each of the Investors, severally and not jointly,
will purchase from the Company, the number of Shares set forth on such
Investor’s signature page at a purchase price of $1.81 per Share. The shares of
Common Stock to be purchased by the Investors hereunder are referred to herein
as the “Shares”.

 

(b)               The completion of the purchase and sale of the Shares
contemplated hereby (the “Closing”) shall take place remotely via the exchange
of documents and signatures at 10:00 a.m., Eastern Time, on August 20, 2019, or
at such other time as the Company and the Investors shall agree (the “Closing
Date”). At the Closing: (i) the Company shall deliver or cause to be delivered
to each Investor the number of Shares, registered in book-entry form in the name
of such Investor, purchased by such Investor hereunder, and (ii) each Investor
shall cause the purchase price for the Shares purchased by such Investor
hereunder to be delivered to the Company by wire transfer of immediately
available funds pursuant to the wire instructions delivered provided by the
Company.

 

2.                  Representations and Warranties of the Company. The Company
represents and warrants to each Investor that:

 

(a)               The Company has the requisite right, power and authority to
enter into this Agreement, to authorize, issue and sell the Shares as
contemplated by this Agreement and to perform and to discharge its obligations
hereunder; and this Agreement has been duly authorized, executed and delivered
by the Company.

 



 

 

 

(b)               The Shares to be issued and sold by the Company to the
Investors under this Agreement have been duly authorized and the Shares, when
issued and delivered against payment therefor as provided in this Agreement,
will be validly issued, fully paid and non-assessable.

 

3.                  Representations, Warranties and Covenants of the Investors.
Each Investor acknowledges and, represents and warrants to, and agrees with, the
Company that:

 

(a)               Such Investor acknowledges its understanding and agreement
that the Shares are characterized as “restricted securities” under the U.S.
federal securities laws inasmuch as they are being offered in a transaction not
involving any public offering within the Unites States within the meaning of the
Securities Act, that the Shares have not been registered under the Securities
Act or the securities laws of any jurisdiction and, unless so registered, may
not be sold except as exempt from registration under the Securities Act.

 

(b)               Such Investor acknowledges its understanding that the offering
and sale of the Shares is intended to be exempt from registration under the
Securities Act and that the Company is relying on the Investors’ representations
and warranties in connection with such exemption.

 

(c)               At the time such Investor was offered the Shares, it was and,
as of the date hereof, such Investor is an “accredited investor” as defined in
Rule 501(a) under the Securities Act (and has executed and delivered to the
Company its Investor Questionnaire, which the Investor represents and warrants
is true, correct and complete) and has a substantive, pre-existing relationship
with the Company and the management of the Company.

 

(d)               Such Investor is acquiring the Shares solely for such
Investor’s own beneficial account (and not for the account of others), for
investment purposes, and not with a view towards, or resale in connection with,
any distribution of the Shares in violation of the Securities Act, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws.

 

(e)               Such Investor acknowledges that it can bear the economic risk
and complete loss of its investment in the Shares and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

 

(f)                Such Investor understands and agrees that certificates or
book-entry notations for the Shares shall bear or reflect, as applicable, a
legend substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. THESE SECURITIES ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A STOCK PURCHASE AGREEMENT, DATED AUGUST 19, 2019,
COPIES OF WHICH ARE ON FILE WITH THE COMPANY.”

 



2

 

 

(g)               Such Investor did not learn of the investment in the Shares as
a result of any general solicitation or general advertising.

 

(h)               No Person (as defined below) will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or such Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor. For the purposes of this Agreement,
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

(i)                 Such Investor covenants that neither it nor any Affiliate
(as defined below) acting on its behalf or pursuant to any understanding with it
will execute any short sales during the period from the date hereof until the
earlier of such time as (i) after the transactions contemplated by this
Agreement are first publicly announced or (ii) this Agreement is terminated in
full. Such Investor covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, such
Investor will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). For the purposes of this Agreement, “Affiliate” means, with
respect to any Person, any other Person which directly or indirectly through one
or more intermediaries Controls, is controlled by, or is under common Control
with, such Person, and “Control” (including the terms “controlling”, “controlled
by” or “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

(j)                 Such Investor has not taken any of the actions set forth in,
and is not subject to, the disqualification provisions of Rule 506(d)(1) of the
Securities Act.

 

4.                  Conditions to Obligations of the Investors. The obligation
of each Investor to purchase Shares at the Closing is subject to the fulfillment
to such Investor’s satisfaction, on or prior to the Closing Date, of the
following conditions, any of which may be waived by such Investor:

 



3

 

 

(a)               The representations and warranties made by the Company in
Section 2 hereof shall be true and correct in all material respects.

 

(b)               The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

 

(c)               All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

 

5.                  Conditions to Obligations of the Company. The Company’s
obligation to sell and issue Shares at the Closing is subject to the fulfillment
to the satisfaction of the Company on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

 

(a)               The representations and warranties made by the Investors in
Section 3 hereof shall be true and correct in all material respects.

 

(b)               The Investors shall have performed in all material respects
all obligations and covenants herein required to be performed by the Investors
on or prior to the Closing Date.

 

(c)               All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

 

6.                  Miscellaneous.

 

(a)               Successors and Assigns. This Agreement may not be assigned by
the Company without the prior written consent of each of the Investors. This
Agreement may not be assigned by any Investor without the prior written consent
of the Company. The provisions of this Agreement shall inure to the benefit of
and be binding upon the respective permitted successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective permitted
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

(b)               Entire Agreement; Modifications. Except as otherwise provided
herein, this Agreement constitutes the entire understanding and agreement
between the parties with respect to its subject matter and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Agreement. This Agreement may be modified or terminated
only in writing signed by the Company and each of the Investors.

 

(c)               Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. Execution may be made by delivery of
a facsimile or PDF.

 



4

 

 

(d)               Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement and any controversy arising out of or relating to this Agreement
shall be governed by, and construed in accordance with, the internal laws of the
Commonwealth of Massachusetts, without regard to the choice of law principles
that would result in the application of any law other than the law of the
Commonwealth of Massachusetts. Each of the parties hereto irrevocably submits to
the exclusive jurisdiction of the courts of the Commonwealth of Massachusetts
located in Suffolk County and the United States District Court for the District
of Massachusetts for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

[Signature pages follow]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  SELECTA BIOSCIENCES, INC.           By: /s/ Omid Farokhzad, M.D.   Name: Omid
Farokhzad, M.D.   Title: Chairman of the Board of Directors

 





 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 /s/ Carsten Brunn, Ph.D.     Name: Carsten Brunn,
Ph.D.  





   

Number of Shares: 41,436         Subscription Amount: $74,999.16        
Taxpayer Identification Number: [***]  

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 /s/ Takashi Kei Kishimoto     Name: Takashi Kei
Kishimoto  

 

Number of Shares: 50,000         Subscription Amount: $90,500         Taxpayer
Identification Number: [***]  

 

 

 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 /s/ Elona Kogan     Name: Elona Kogan  

 

Number of Shares: 82,872         Subscription Amount: $149,998.32        
Taxpayer Identification Number: [***]  

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 /s/ Patrick Zenner     Name: Patrick Zenner  

 

Number of Shares: 55,248         Subscription Amount: $99,998.88        
Taxpayer Identification Number: [***]  

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 TAS Partners, LLC               By:   /s/ Timothy A.
Springer     Name: Timothy A. Springer     Title: Manager  

 

Number of Shares: 1,100,000         Subscription Amount: $1,991,000        
Taxpayer Identification Number: [***]  

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 /s/ Timothy A. Springer     Name: Timothy A.
Springer  

 

Number of Shares: 1,600,000         Subscription Amount: $2,896,000        
Taxpayer Identification Number: [***]  

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 Eiger Trust               By:   /s/ Jonathan
Nicholson     Name: Jonathan Nicholson     Title: Manager  

 

Number of Shares: 165,746         Subscription Amount: $300,000.26        
Taxpayer Identification Number: [***]  

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 /s/ Stephen Smolinski     Name: Stephen Smolinski  

 

Number of Shares: 13,812         Subscription Amount: $24,999.72        
Taxpayer Identification Number: [***]  

 

 

 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 /s/ Scott D. Myers     Name: Scott D. Myers  

 

Number of Shares: 41,436         Subscription Amount: $74,999.16        
Taxpayer Identification Number: [***]  

 

 

 



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  INVESTOR:                 /s/ Horacio Plotkin     Name: Horacio Plotkin  

 

Number of Shares: 27,624         Subscription Amount: $49,999.44        
Taxpayer Identification Number: [***]  

 

 



